                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


STEVES AND SONS, INC.,

      Plaintiff,

V.                                                Civil Action No. 3:16-cv-545


JELD-WEN, INC.,

      Defendant.


                                HEHORANDUH OPINION


      This matter is before            the   Court on COUNTERCLAIM DEFENDANTS


EDWARD AND SAM STEVES' MOTION TO ENJOIN JELD-WEN FROM RELITIGATING


CLAIMS   (ECF    No.    1890)    and    COUNTERCLAIM       DEFENDANTS    [sic]    JOHN

PIERCE'S MOTION TO ENJOIN JELD-WEN FROM RELITIGATING CLAIMS {ECF

No.   1892)    (collectively,       the      "Injunction    Motions").      For   the

following reasons, the Injunction Motions will be granted.

                                     BACKGROXniD


      The     facts    and    the   previous     proceedings     related     to   the

counterclaims     have       been   explained     in   detail   in    two   previous

opinions.       See First Summary Judgment Opinion (ECF No. 1424);

Second Summary Judgment Opinion (ECF No. 1581),                      Those opinions

are incorporated by reference here.                However, it is necessary to

provide some of that background here as it is relevant to the

Injunction Motions.
      A.     The Virginia Action

      Steves      and     Sons,     LLC   ("Steves")    is    an   independent

manufacturer of interior molded doors, and it relies primarily on

JELD-WEN, Inc. ("JELD-WEN") to supply it with the doorskins needed

to   make   the   doors   that Steves sells     to retail    stores.   To that


end, the parties entered into a long-term doorskin supply agreement

in 2012 (the "Supply Agreement").             First Summary Judgment Opinion

(EOF No. 1424) at 2.

      In 2016, Steves filed an action against JELD-WEN in this Court

(the "Virginia Action"), alleging a federal antitrust claim and

breach of contract claims, among others.               During the discovery

phase of the Virginia Action, JELD-WEN sought leave to amend its

answer and to add counterclaims against Steves based on documents

that JELD-WEN had received from Steves during discovery.                   The

documents      suggested     that    Steves     may   have" used   JELD-WEN's

confidential information and trade secrets—obtained by John Pierce

("Pierce") and John Ambruz ("Ambruz")—in furtherance of building

an independent doorskin manufacturing plant (the "MDS Project")

and to assist in resolving a dispute under the Supply Agreement.

      In the counterclaims that it filed in this Court, JELD-WEN

alleged, inter alia, that Steves had violated the Defend Trade

Secrets Act (the "DTSA"), 18 U.S.C. § 1831 et seg., and the Texas

Uniform Trade Secrets Act (the "TUTSA"), Tex. Civ. Prac. & Rem.

Code Ann. §§ 134A.001-134A.008, and that Steves had tortiously
interfered with Pierce's contract under Texas common law.                 JELD-

WEN's Counterclaim Complaint {ECF No. 252)               41-63.^   Steves was

the only defendant named in JELD-WEN's counterclaims.                However,

Edward Steves and Sam Steves II (the "Steves Brothers") and Pierce

were permitted to intervene as defendants to the counterclaims.

At that time, the Steves Brothers and Pierce became full parties

to the case even though the counterclaim complaint                 was never

amended   to   specifically    name   them   as    defendants.     Memorandum

Opinion (ECF No.     1779)    at 19 (citing Schneider v. Dumbarton



     1 In full, JELD-WEN's asserted proposed counterclaims were:
FIRST COUNTERCLAIM FOR RELIEF, Violation of the Defend Trade
Secrets Act, 18 U.S.C. § 1836; SECOND COUNTERCLAIM FOR RELIEF,
Conspiracy to Violate Defend Trade Secrets Act, 18 U.S.C.
§ 1832(a)(5); THIRD COUNTERCLAIM FOR RELIEF,'Violation of the
Texas Uniform Trade Secret Act, Texas Civil Practice & Remedies
Code Annotated §§ 134A.001-134A.008; FOURTH COUNTERCLAIM FOR
RELIEF, Tortious    Interference      with   Contract Under      Texas   Common
Law, relating to Pierce's employment contract with JELD-WEN; FIFTH
COUNTERCLAIM FOR RELIEF, Tortious Interference with Contract Under
Texas Common Law, relating to Ambruz's employment contract with
JELD-WEN; SIXTH COUNTERCLAIM FOR RELIEF, Breach of the Implied
Covenant of Good Faith and Fair Dealing Under Delaware Law; and
SEVENTH COUNTERCLAIM FOR RELIEF, Breach of Contract.   Proposed
Counterclaims (ECF No. 106)           41-78.      On May 17, 2017, the Court
granted JELD-WEN's request, and JELD-WEN filed the counterclaims.
Counterclaim Complaint (ECF No. 252).
     On September 13, 2017, the Court dismissed the Second, Sixth,
and Seventh Counterclaims for failure to state a claim.            Memorandum
Opinion (ECF No. 353).        The Court also dismissed the Fourth and
Fifth Counterclaims in the First Summary Judgment Opinion, holding
that those counterclaims were displaced by the Third Counterclaim
under TUTSA's preemption provision, Tex. Civ. Prac. & Rem. Code §
134A.007{a). See First Summary Judgment Opinion (ECF No. 1424) at
33-44; see also Tex. Civ. Prac. & Rem. Code § 134A.007(a) (stating
that   the   TUTSA   generally   "displaces   conflicting   tort,
restitutionary, and other law of [Texas] providing civil remedies
for misappropriation of a trade secret").
Developers, Inc., 767 F.2d 1007, 1017 (D.C. Cir. 1985); Ctr. for

Envtl. Sci. Accuracy & Reliability v. Nat'l Park Serv., No. 114-

cv-02063, 2016 WL 4524758, at *9 (E.D. Cal. Aug. 29, 2016)).             The

Steves Brothers and Pierce, as defendants, participated fully in

the trial of JEL-WEN's counterclaims which were tried separately

from, and after, the    trial of Steves' antitrust and breach of

contract claims against JELD-WEN.

      The factual predicate for JELD-WEN's counterclaims was that

Steves, through the Steves Brothers, had retained Pierce, a former

JELD-WEN employee, as a consultant to provide Steves with certain

information   that   would   allow    it   to   build   its   own   doorskin

manufacturing plant.     That   was    an issue    because    JELD-WEN   had

informed Steves that the Supply Agreement would be terminated on

September 10, 2021.2    Pierce also was called upon to help Steves

verify the accuracy of JELD-WEN's key input costs for doorskins

that it manufactured and sold to Steves.          Those input costs were

the basis for the prices that JELD-WEN charged Steves for doorskins

under the Supply Agreement, and JELD-WEN was required to provide

the costs to Steves on an annual basis.         Because JELD-WEN did not

provide the details of the input costs as Steves thought JELD-WEN




     2 JELD-WEN at one time took the view that the Supply Agreement
would terminate on December 31, 2019, but it has since given up
that argument to say that the Supply Agreement will terminate on
September 10, 2021. See Memorandum Opinion {EOF No. 976) at 38-
39.
was contractually obligated to do, Pierce also was retained to

consult on the details of the input costs.

       When Pierce worked at JELD-WEN, he entered into employment

contracts with JELD-WEN reciting that Pierce would be exposed to

certain information that JELD-WEN considered confidential and/or

trade secrets.       Under those contracts, Pierce could not disclose

the confidential information or trade secrets to any third parties

except as required by law even after he retired from JELD-WEN.

When Steves later hired Pierce, he notified the Steves Brothers

that the confidentiality agreement with JELD-WEN prevented him

from    disclosing     JELD-WEN's   trade   secrets     or   confidential

information.


       Thereafter,     Pierce   disclosed   to    the   Steves   Brothers

information that he had learned while employed at JELD-WEN that

JELD-WEN alleged to be trade secrets.            Pierce also spoke with

various JELD-WEN employees, to secure information about current

input costs and manufacturing procedures, processes, and details.

He conveyed some or all of that information to Steves and the

Steves Brothers.       And, JELD-WEN alleged that the trade secrets

disclosed by Pierce also were used by Ambruz when Steves was

assessing the feasibility of        building an independent doorskin

manufacturing plant.

       Seven months after filing the counterclaims in the Virginia

Action, JELD-WEN filed an action in Texas state court {the "Texas
Action"), alleging several trade secrets claims and related claims

against the Steves Brothers and Pierce based on the same underlying

facts as those that comprised the basis of JELD-WEN's counterclaims

in the Virginia Action.      After receiving several adverse rulings

in the Virginia Action (in the antitrust case and in the severed

trade secrets case), and around a month after filing the Texas

Action, JELD-WEN moved to voluntarily dismiss the counterclaims in

the Virginia Action.     Upon objection from Steves, the Court denied

the motion, concluding that the          trade     secrets litigation had

advanced so far that dismissal would prejudice the parties and

that JELD-WEN had insufficiently explained the need for dismissal.

ORDER (EOF No. 579); Memorandum Opinion (EOF No. 734).           Afterward,

the   Texas   court stayed   that action    pending     the    trial in   the

Virginia Action.

      Steves' antitrust and contract claims were tried to a jury in

January 2018.    JELD-WEN's trade secret counterclaims were tried to

a jury in May 2018.

      The specific counterclaims tried to the jury were: (1) the

First Counterclaim for Relief for a violation of the DTSA; and

(2) the Third Counterclaim for Relief for a violation of the TUTSA.

To prove a violation of the DTSA, JELD-WEN had to show by a

preponderance of the evidence that: (1) JELD-WEN owned certain

information     that   constitutes   a     trade     secret;    (2)   Steves

misappropriated    the   trade   secret;    (3) the    trade    secret    was
misappropriated (in that it was acquired, disclosed, or used in

the manner described in Jury Instruction No. 32^) on or after May

11, 2016; and (4) the trade secret is related to a product or

service used in, or intended for use in, interstate or foreign

commerce.    Trade Secret Jury Instrs. (ECF No. 1614) at Instr. Nos.

24, 32.     To prove a violation of the TUTSA, JELD-WEN had to show

by a preponderance of the evidence the same elements as required

under the DTSA except that: (1) trade secrets under the Texas act

need not be related to a product or service used in, or intended



3 Jury Instruction No. 32 said,
JELD-WEN HAS THE BURDEN OF PROVING, BY A PREPONDERANCE OF THE
EVIDENCE, THAT STEVES MISAPPROPRIATED THE TRADE SECRETS AT ISSUE
IN THIS CASE.      MISAPPROPRIATION MEANS:
     (A) ACQUISITION OF A TRADE SECRET OF ANOTHER BY A PERSON WHO
     KNOWS OR HAS REASON TO KNOW THAT THE TRADE SECRET WAS ACQUIRED
     BY IMPROPER MEANS; OR
     (B) DISCLOSURE OR USE OF A TRADE SECRET OF ANOTHER WITHOUT
     EXPRESS OR IMPLIED CONSENT-
            (i)    BY   A   PERSON   WHO     USED   IMPROPER     MEANS    TO   ACQUIRE
            KNOWLEDGE OF THE TRADE SECRET;
            (ii) BY A PERSON WHO, AT THE TIME OF DISCLOSURE OR USE,
            KNEW   OR   HAD   REASON    TO   KNOW   THAT   THE   KNOWLEDGE     OF    THE
            TRADE SECRET WAS-
                   (I) DERIVED FROM OR THROUGH A PERSON WHO HAD USED
                   IMPROPER MEANS TO ACQUIRE THE TRADE SECRET;
                   (II) ACQUIRED UNDER CIRCUMSTANCES GIVING RISE TO A
                   DUTY TO MAINTAIN THE SECRECY OF THE TRADE SECRET OR
                   LIMIT THE USE OF THE TRADE SECRET; OR
                   (III) DERIVED FROM OR THROUGH A PERSON WHO OWED A
                   DUTY TO THE PERSON SEEKING RELIEF TO MAINTAIN THE
                   SECRECY OF THE TRADE SECRET OR LIMIT THE USE OF THE
                   TRADE SECRET; OR
            (iii) BY A PERSON WHO, BEFORE A MATERIAL CHANGE OF THE
            POSITION OF THE PERSON, KNEW OR HAD REASON TO KNOW THAT-
                   (I) THE TRADE SECRET WAS A TRADE SECRET; AND
                   (II)     KNOWLEDGE      OF   THE   TRADE      SECRET    HAD      BEEN
                   ACQUIRED BY ACCIDENT OR MISTAKE.
for use in, interstate or foreign commerce; and (2) the date of

the alleged misappropriation (by acquisition, disclosure, or use)

is not an element of the Texas claim, so JELD-WEN need not prove

that the alleged misappropriation occurred on or after May 11,

2016.           at Instr. No. 40.


     It    is    fair   to   say     that       the   allegations         in   JELD-WEN's

counterclaims and in the evidence presented at trial by JELD-WEN

on the DTSA and TUTSA counterclaims in the Virginia Action focused

almost entirely on the conduct of the Steves Brothers and Pierce.

JELD-WEN's opening and closing arguments were largely focused on

their conduct, as        well.       Indeed,       without the       evidence of       the

conduct of the Steves Brothers and Pierce, JELD-WEN's trade secrets

counterclaims would not have been submitted to the jury in the

Virginia Action.

     Of the sixty-seven (67) pieces of information that JELD-WEN

alleged were trade secrets, the jury found that only eight (8)

were trade secrets, and it found that seven (7) of those trade

secrets were misappropriated.             See generally Jury Verdict (EOF No.

1609).     The    jury found       that     none      of   the    trade    secrets    were

misappropriated in a "willful and malicious" manner.                            Id.   The

jury awarded JELD-WEN $1,2 million as a reasonable royalty in

compensatory damages.         Id.     The jury did not award any punitive

damages,   because      of   its   finding       that      no    misappropriation     was

willful and malicious.         Id.


                                            8
       JELD-WEN then moved to enjoin Steves, the Steves Brothers,

and    Pierce—as        well   as    other    Steves'      employees,       officers,

directors,       and     current     or   former    agents—"from           possessing,

publishing, disclosing, or using in any form or for any purpose"

the    seven    (7)    trade   secrets found       by    the   jury   to    have   been

misappropriated         and    for   other   injunctive        relief.     [Proposed]

Permanent Injunction Order {ECF No. 1632-1).                   However, the Court

declined to grant the injunction, finding, inter alia, that JELD-

WEN's own expert witness, John Jarosz, quite clearly established

in the mind of a reasonable jury that an award of a reasonable

royalty would allow Steves to use any information found to have

been a misappropriated trade secret without restraint as to either

time or circumstance.           Memorandum Opinion (ECF No. 1811) at 17-

18.4


       The Court later issued an Amended Final Judgment in favor of

the    Steves    Brothers      and   Pierce    on       JELD-WEN's    trade    secret


counterclaims.         Amended Final Judgment Order (ECF No. 1852) at 13.

Thereby, the Steves Brothers and Pierce prevailed on the DTSA and

TUTSA counterclaims in the Virginia Action.




       4 In sum, the decision was that because JELD-WEN "secured a
reasonable royalty award based on what Jarosz told the jury, JELD-
WEN cannot now be heard to argue that Steves should be enjoined
permanently from using" those trade secrets. Id. at 20.
        B.     The Texas Action


        In September 2017, JELD-WEN filed, in Texas court, a similar

case relating to the same factual matter as its counterclaims in

the Virginia Action.          In the Texas Action, JELD-WEN sued the Steves

Brothers and Pierce.              On June 25, 2018, the Texas court issued a

stay in that action until final judgment was entered in the

Virginia Action.            But, the Texas Action is now proceeding toward

trial.       The Texas court set a trial date on the claims in the Third

Amended Petition for February 3, 2020.                  Texas Action Order (EOF

No. 1891-5).         The Third Amended Petition (EOF No. 1901-8), which

is now the operative complaint in the Texas Action, includes almost

all of the same facts that were alleged and tried to a jury in the

Virginia Action.

     In the Texas Action, JELD-WEN alleges that the Steves Brothers

hired    Pierce      to     use    (and   continue   using)     trade   secrets   and

confidential information stolen from                 JELD-WEN to the commercial

advantage      of Steves and to continue              to exploit all       available

avenues for illegally obtaining those and additional trade secrets

and confidential information.                 Third Amended Petition (ECF No.

1901-8)        3.    JELD-WEN alleges that the Steves Brothers hoped that

Steves       could    use    the    stolen   trade    secrets    and    confidential


information to gain advantages in its potential construction and

operation of its own doorskins factory. Id. f 4.                  JELD-WEN alleges

that Pierce breached his fiduciary duties owed to JELD-WEN by

                                             10
selling trade secrets that he obtained through friendships with

then-current JELD-WEN employees who owed fiduciary and contractual

duties to JELD-WEN and who were obligated to keep that information

confidential.       Id. H 6.      In the Texas Action, the information that

was allegedly misappropriated trade secret information included:

(1) JELD-WEN's manufacturing processes, methods, and techniques

for    placing    and    installing dies; (2)        JELD-WEN's      manufacturing

processes, formulas, methods, and techniques for applying resin

and primer to doorskins; {3) JELD-WEN's strategy and plans for

improving     its      doorskins    plants;   (4)    JELD-WEN's      research   and

development plans and strategies relating to its manufacturing

process for door adhesive; (5) JELD-WEN's strategy and plans for

product improvements; and (6) JELD-WEN's financial data, including

data regarding input suppliers and costs for the manufacture of

doorskins.       Id. ^ 8.      Indeed, it appears that the trade secrets

alleged in the Texas Action are the same as those that were decided

upon by the jury in the Virginia Action.              Compare id. f 8 {stating

that    the   allegedly      misappropriated        trade   secret    information

included: (1) JELD-WEN's manufacturing processes, methods, and

techniques       for    placing    and   installing    dies;    (2)    JELD-WEN's

manufacturing processes, formulas, methods, and techniques for

applying resin and primer to doorskins; (3) JELD-WEN's strategy

and    plans for       improving   its doorskins      plants;   (4)    JELD-WEN's

research and development plans and strategies relating to its

                                         11
manufacturing process for door adhesive; (5) JELD-WEN's strategy

and plans for product improvements; and (6) JELD-WEN's financial

data, including data regarding input suppliers and costs for the

manufacture of doorskins); with JELD-WEN's Counterclaim Complaint

(ECF No. 252) ^ 14 (same).                JELD-WEN alleges that Pierce engaged

in that conduct in violation of his continuing obligations to JELD-

WEN, based on agreements that he had signed, and that his actions

harmed JELD-WEN.            Third Amended Petition (ECF No. 1901-8)                      10.

JELD-WEN alleges that the Steves Brothers "misappropriated trade

secrets and confidential information by intentionally viewing,

without       legal   right    and       at   times       copying,     JELD-WEN   produced

documents bearing the 'Highly Confidential' designation."                              Id. H

18.


        The   remainder of         the   Third      Amended      Petition discusses      the

methods JELD-WEN uses to guard its trade secrets and confidential

information, the details of the contract requiring Pierce to keep

all   trade     secrets      confidential,          and    the    Steves   Brothers'     and

Pierce's methods of obtaining JELD-WEN's allegedly confidential

trade secret information and their steps to cover their tracks

after    the    fact.        See    generally        id.      Virtually     all   of    that

information was offered to the jury in the Virginia Action.

      In      the   Texas   Action,       JELD-WEN        originally asserted      claims

against the Steves Brothers for violating the TUTSA, tortious

interference        with    contract,         and   aiding       and   abetting   Pierce's

                                               12
alleged breach of fiduciary duty to JELD-WEN.           JELD-WEN's Original

Petition (ECF No. 403-1)        15-18.    In the Third Amended Petition,

JELD-WEN voluntarily dismissed all the claims against the Steves

Brothers except the aiding-and-abetting claim.               Count 4, which

asserts that the Steves' Brothers aided and abetted Pierce's breach

of fiduciary duty, states:

      The   Steves   Brothers   acted    at   all   times   with   actual
      knowledge of the fiduciary duties owed by Pierce to JELD-
      WEN, especially with respect to trade secrets and
      confidential information that he learned while employed
      by JELD-WEN.    By purchasing the illicit services of
      Pierce, the Steves Brothers knowingly and intentionally
      aided and abetted Pierce's breaches of his fiduciary
      duties, resulting in actual damages to JELD-WEN in an
      amount to be determined at trial.

Third Amended Petition (ECF No. 1901-8) H 65.5

      Against Pierce, JELD-WEN asserts three causes of action in

the Texas Action.      First, JELD-WEN alleges that Pierce breached

his employment contract by failing "to protect and maintain the

secrecy of trade secrets and confidential information he obtained

during the court [sic] of his employment with JELD-WEN."                Third

Amended Petition (ECF No. 1901-8) HH 58-59.                 Second, JELD-WEN

alleges that Pierce "tortious[ly] interfere[d] with the fiduciary




     5 Count 5—which alleges that the Steves Brothers aided and
abetted breaches of fiduciary duty by Richard Parker and O'Melveny
and Myers, id. at 66—is not relevant here, as the Steves Brothers
agree that the Court has not adjudicated this issue. COUNTERCLAIM
DEFENDANTS EDWARD STEVES AND SAM STEVES' REPLY IN SUPPORT OF MOTION
TO ENJOIN JELD-WEN FROM RELITIGATING CLAIMS (ECF No. 1904) at 10-
11.


                                    13
and contractual duties" he owed JELD-WEN by seeking and obtaining

JELD-WEN trade secrets and confidential information.              Id. H 61.

Third, JELD-WEN alleges that "Pierce continued to owe fiduciary

duties to JELD-WEN, especially with respect to trade secrets and

confidential information that he learned while employed by JELD-

WEN" and that "[b]y selling his illicit services to the Steves

Brothers, as described above, he breached his fiduciary duties,

resulting   in   actual damages    to     JELD-WEN   in   an   amount   to    be

determined at trial."     Id. H 63.

     C.     Procedural Background Of This Motion

     After the Final Judgment Order was entered in the Virginia

Action, the Texas court scheduled the Texas Action for trial in

February 2020.    Texas Action Order (EOF No. 1891-5).

     JELD-WEN    has   appealed   the    final judgment entered         on   the

counterclaims to the United States Court of Appeals for the Fourth

Circuit.    Notice of Appeal (ECF No. 1876). That appeal includes

the Memorandum Opinion and Order (ECF Nos. 1779 & 1780) entering

judgment in favor of the Steves Brothers and Pierce.             Having once

tried the trade secrets case here and defending JELD-WEN's appeal

of the judgment in their favor, the Steves Brothers and Pierce

filed the Injunction Motions, arguing that the Court should issue

an injunction under the "relitigation exception" to the Anti-

Injunction Act because enjoining the Texas Action is necessary "to



                                    14
protect or effectuate [the Court's] judgment[]" in the Virginia

Action.   28 U.S.C. § 2283.

                               DISCUSSION


A.    The All Writs Act And The Anti-Injunction Act

      Under the All Writs Act, 28 U.S.C. § 1651, the Court "may-

issue all writs necessary or appropriate in aid of                   [its]    []

jurisdiction[] and agreeable to the usages and principles of law."

Id. § 1651(a).     But, use of the All Writs Act "is constrained by

the Anti-Injunction Act."      Bryan v. Bellsouth Comms., Inc., 492

F.3d 231, 236 (4th Cir. 2007).        The Anti-Injunction Act provides

that a court "may not grant an injunction to stay proceedings in

a State court except as expressly authorized by Act of Congress,

or where necessary in aid of its jurisdiction, or to protect or

effectuate its judgments."     28 U.S.C. § 2283.       Thus, an injunction

preventing a state court proceeding is improper unless it falls

within one of the three exceptions.        There is no contention that

an act of Congress authorizes the injunction, nor do the parties

say   that   an   injunction   is    necessary    to    aid    the    Court's

jurisdiction.     Thus, the only issue presented here is whether an

injunction is necessary to "protect or effectuate" the Court's

judgments, which is commonly known as the "relitigation exception"

to the Anti-Injunction Act.         See Bryan, 492 F.3d at 236.              The

relitigation exception means that to protect .or effectuate its

judgments,   a    federal   court   may   enter   orders      enjoining      the

                                    15
continuation of lawsuits in state courts that would adversely

affect the Court's judgments.

      "The relitigation exception was designed to permit a federal

court to prevent state litigation of an issue that previously was

presented to and decided by the federal court.              It is founded in

the   well-recognized     concepts   of    res   judicata    and   collateral

estoppel."     Id. (quoting Chick Kam Choo v. Exxon Corp., 486 U.S.

140, 147 (1988).        The exception allows courts "to enjoin state

court proceedings in order to protect the res judicata effects of

federal judgments."      Nationwide Mut. Ins. Co. v. Burke, 897 F.2d

734, 737 (4th Cir. 1990).      But, an injunction can issue under this

exception "only if the claims or issues subject to the injunction

have actually been decided by the federal court; the exception is

inapplicable    where    an   injunction    is   sought     to   prevent   the

litigation of claims or issues that could have been decided in the

original action but were not." Bryan, 492 F.3d at 236-37 (emphasis

added); see also Chick Kam Choo, 486 U.S. at 14.8 ("[A]n essential

prerequisite for applying the relitigation exception is that the

claims or issues which the federal injunction insulates from

litigation in state proceedings actually have been decided by the

federal court. . . . [T]his prerequisite is strict and narrow.")



     ® Unless a requested injunction involves a question that was
actually decided, the Court lacks the power to enjoin the state
action, even if those proceedings unmistakably interfere with a
protected federal right or invade an area preempted by federal

                                     16
       There   are       two    requirements        to   satisfy     the   relitigation

exception to the Anti-Injunction Act; (1) "the issue the federal

court decided must be the same as the one presented in the state

tribunal"; and (2) the party against whom the injunction is sought

"must have been a party to the federal suit, or else must fall

within one of a few discrete exceptions to the general rule against

binding nonparties."            See Smith v. Bayer Corp., 564 U.S. 299, 307-

08 (2011).     A party to a litigation is                   [o]ne by or against whom

a    lawsuit   is    brought'"         or    "one    who     'become[s]    a    party   by

intervention, substitution, or third-party practice.'"                         Id. at 313

(alterations        in    original)         (quoting        United   States     ex   rel.

Eisenstein v. City of New York, 556 U.S. 928, 933 (2009); Karcher

V. May, 484 U.S. 72, 77 (1987)).                    If there is any doubt that the

moving party fails to show that both requirements are satisfied,

then the action in the state court should be allowed to proceed.

Atl. Coast Line, 398 U.S. at 297.

B.     The Steves Brothers' Hotion


       In the Texas Action, JELD-WEN claims that the Steves Brothers

knew about Pierce's fiduciary duties to JELD-WEN, "especially with

respect   to   trade      secrets      and    confidential information that             he

learned while employed by JELD-WEN," and it claims that the Steves



law, because "a federal court does not have inherent power to
ignore the limitations of § 2283."                    Chick Kam'Choo, 486 U.S. at
149   (quoting      Atl.       Coast   Line    R.     Co.    v.   Bhd.   of    Locomotive
Engineers, 398 U.S. 281, 294 (1970)).

                                              17
Brothers "intentionally aided and abetted Pierce's breaches of his

fiduciary duties, resulting in actual damages to JELD-WEN in an

amount to be determined at trial."           Third Amended Petition (ECF

No. 1901-8) H 65.   The Steves Brothers ask the Court to enjoin the

Texas Action against them for two reasons.         First, they argue that

the "transactional approach" of res judicata—which is applicable

under Virginia, Texas, and federal law''—precludes all possible

claims by JELD-WEN as long as there was a final judgment on the

merits with the same parties that arose out of the same conduct,

transaction, or occurrence as the earlier lawsuit.             Second, they

argue that collateral estoppel, also known as issue preclusion,

bars further litigation on issues actually decided in the prior

case, arguing that the aiding-and-abetting claim against them was

already decided.    Each issue will be addressed in turn.

       1.   Res Judicata And The Relitigation Exception To The Anti-
       Injunction Act

       The Steves Brothers' argument that the Court should enjoin

the entirety of the Texas Action under the theory that it all

pertains to the same transaction and is thus barred by res judicata

must    fail.    That   is   so   because,    as   explained    above,   the

relitigation exception to the Anti-Injunction Act is "strict and




       See Providence Hall Assocs. Ltd. P'ship v. Wells Fargo Bank,
N.A., 816 F.3d 273, 282 {4th Cir. 2016); Barr v. Resolution Tr.
Corp. ex rel. Sunbelt Fed. Sav., 837 S.W. 2d 627, 631 (Tex. 1992);
Funny Guy, LLC v. Lecego, LLC, 293 Va. 135, 150 (Va. 2017).

                                    18
narrow."   Chick Kam Choc, 486 U.S. at 148.     As instructed by the

Supreme Court in Chick Kam Choo, "an essential prerequisite for

applying the relitigation exception is that the claims or issues

which the federal injunction insulates from litigation in state

proceedings actually have been decided by the federal court." Id.

(emphasis added).

     The Steves Brothers' argument suggesting otherwise rests on

the Fourth Circuit's decision in In re MI Windows and Doors, Inc.,

860 F.3d 218 (4th Cir. 2017).    There, in a class action in which

the parties had negotiated a settlement agreement, the Court

applied res judicata under the relitigation exception, holding

that a subsequent action in a state court had the same claims as

those covered by the final judgment.     Id. at 224-25.   However, the

crucial distinction between MI Windows and this case is that the

settlement agreement in MI Windows stated that all class members

who did not request exclusion from the class would be "the sole

and exclusive remedy for any and all claims" of class members

against the defendants.    Id. at 221.   Thus, "the claims or issues

which the federal injunction insulate[d] from litigation in state

proceedings" were "actually . . . decided by the federal court."

See Chick Kam Choo, 486 U.S. at 148.       All claims in MI Windows

were precluded under the settlement agreement. There is no similar

agreement at issue here.




                                 19
      Although the     Steves Brothers can assert an affirmative

defense in the Texas Action that the aiding-and-abetting claim

could have been brought in the Virginia Action and thus should be

barred based on res judicata, the Court here has no power under

the relitigation exception to do as the Steves Brothers ask.

      2.    Collateral Estoppel And The Relitigation Exception To
      The Anti-Injunction Act

      That finding, however, does not end the inquiry.             Nor is it

dispositive of the Injunction Motions.           That is so because JELD-

WEN can be enjoined from proceeding in the Texas court on any

issues where (1) "the issue the federal court decided [is] the

same as the one presented in the state tribunal"; and (2) the party

against whom the injunction is sought was "a party to the federal

suit."     See Smith, 564 U.S. at 302,      Here, both requirements are

satisfied.


            a.    The Issues In The Virginia And Texas Actions Are
            The Same


      First, the issue presented by the claim that the Steves

Brothers aided and abetted Pierce's breach of a fiduciary duty

(Count 4 in the Texas Action) is the same as the DTSA and TUTSA

counterclaims fully litigated in the Virginia Action, and on which

judgment has been entered by this Court, and which are on appeal

to the Fourth Circuit.


      To establish a claim for breach of fiduciary duty in Texas,

the   plaintiff    must   show   that    there    is:   "(1)   a   fiduciary

                                    20
relationship between the plaintiff and defendant, (2) a breach by

the defendant of his fiduciary duty to the plaintiff, and {3) an

injury to the plaintiff or benefit to the defendant as a result of

the defendant's breach."        Skelton v. Gray, 547 S.W. 3d 272, 279

{Tex. App.—San Antonio 2018, pet. filed); see also                       First U.

Pentecostal Church of Beaumont v. Parker, 514 S.W. 3d 214, 220

(Tex. 2017) ("Generally, the elements of a claim for breach of

fiduciary   duty   are    (1)   the   existence     of   a    fiduciary       duty,

(2) breach of the duty, (3) causation, and (4) damages.").                     And,

if there is no underlying breach of fiduciary duty claim, then

Texas courts have also found that there is similarly no aiding and

abetting claim.    See Marshall v. Ribosome L.P., No. 01-18-00108-

CV, 2019 WL 2041062, at *7 (Tex. App.-Houston May 9, 2019); Kastner

V. Jenkens & Gilchrist, P.C., 231 S.W. 3d 571, 580 (Tex. App.—

Dallas 2007).   Thus, to succeed on a claim for aiding and abetting

a breach of fiduciary duty under Texas law, the plaintiff must

prove that: (1) a fiduciary relationship between the plaintiff and

a third party; (2) a breach by the third party of his fiduciary

duty to the plaintiff; (3) an injury to the plaintiff or benefit

to the third party as a result of the third party's breach; and

(4)   the   defendant     assisted,    facilitated,          or    promoted      its

accomplishment.     See    Skelton,    547   S.W.   3d   at       279;   First   U.




                                      21
Pentecostal Church, 514 S.W. 3d at 220, 224-25; Aid And Abet,

Black's Law Dictionary {11th ed. 2019).®

      To prove liability for the alleged DTSA and TUTSA violation
in the Virginia Action, JELD-WEN had to prove that "(1) it own[ed]
a trade secret; (2) the trade secret was misappropriated; and

(3) the trade secret implicates interstate or foreign commerce" as

well as damages. First Summary Judgment Opinion (ECF No. 1424) at

18 (quoting Space Sys./Loral, LLC v. Orbital ATK, Inc., No. 417-

CV-25, 2018 WL 701280, at *5 (E.D. Va. Feb. 2, 2018)). And, JELD-

WEN   had   to   prove   misappropriation,   which     is   defined   as

"acquisition," "disclosure[,] or use" of a trade secret under

certain circumstances.    18 U.S.C. § 1839(5).     TUTSA provides the

same cause of action except that it does not require any trade

secrets that implicate interstate or foreign commerce.            First

Summary Judgment Opinion (ECF No. 1424) at 19; see Tex. Civ. Prac.

& Rem. Code Ann. §§ 134A.001-134A.008.^



     ® "The Texas Supreme Court has not expressly recognized aiding
and abetting another's tortious conduct as a cause of action."
Marshall, 2019 WL 2041062, at *7 (citing First U. Pentecostal
Church, 514 S.W. 3d at 224). But, the Texas Supreme Court stated
that if it were to recognize a cause of action for aiding and
abetting tortious conduct, then "courts should .look to the nature
of the wrongful act, kind and amount of assistance, relation to
the actor, defendant's presence while the wrongful act was
committed, and defendant's state of mind." First U. Pentecostal
Church, 514 S.W. 3d at 225.
     9 The Court dismissed       claims   that   the   Steves   Brothers
tortiously interfered with Pierce's contract (which were found in
the Fourth and Fifth Counterclaims) in a prior Memorandum Opinion
because those counterclaims were displace.d by the Third
                                  22
     The elements of the "aiding and abetting a breach of a

fiduciary duty" claim are the same as those under the DTSA and

TUTSA.   First, there must be a fiduciary duty, or the plaintiff

must own a trade secret.   Here, the aiding and abetting a breach

of a fiduciary relationship claim and the trade secrets claims

relate to the same conduct: Pierce's misappropriation of JELD-

WEN's trade secrets and the involvement of the Steves Brothers in

that conduct was in breach of Pierce's fiduciary duty.    Second,

there must be a breach by the defendant of his fiduciary duty to

the plaintiff or a misappropriation of a trade secret.   Here, the

alleged misappropriation was Pierce telling others about trade

secrets, which is the same conduct as his alleged breach of a

fiduciary relationship in the Texas Action.   Third, there must be

an injury to the plaintiff because of the breach or damages as a

result of the misappropriation of a trade secret.     In both the

Texas and Virginia Actions, the alleged injury is the loss of the

trade secret that harms JELD-WEN's ability to sell on the market.

Thus, the "aiding and abetting a breach of a fiduciary duty" claim

contains the same elements as the DTSA and TUTSA counterclaims,

and the relitigation exception applies, because "the claims or

issues which the federal injunction insulates from litigation in




Counterclaim under TUTSA's preemption provision, Tex. Civ. Prac.
& Rem. Code § 134A.007(a).   See First Summary Judgment Opinion
{ECF No. 1424} at 33-44.

                               23
state proceedings actually have been decided." See Chick Kam Choc,

486 U.S. at 148.


     That    conclusion         is    further       supported    by    comparing    the

allegations of the counterclaims in the Virginia Action and the

breach of fiduciary duty claims in the Texas Action.

                   Allegation                               Virginia        Texas
                                                             Action        Action
                                                          Counterclaim      Claim
Pierce is a former Senior                Executive        11 4           n 5
Vice President of JELD-WEN.
During his employment. Pierce signed Kl 5-7,.. 9                         nn 5, 38-39
agreements       requiring      him    to    protect
JELD-WEN's        confidential         and        trade
secret information and continued to owe
JELD-WEN     a     duty    to        protect       that
information        after      his       employment
ended.
By signing the Management Employment H 6                                 n 58
Contract in 2006, Pierce acknowledged
that "the    unauthorized        disclosure          or
release      of      such        [confidential]
information        in      any        form        would
irreparably harm JELD-WEN."
In early 2015, Steves or Edward and Sam                   m 10-12, 19 nn 6-7
Steves, with knowledge of Pierce's duty
to JELD-WEN, purportedly paid Pierce
to   provide  them   with   JELD-WEN's
supposed confidential and trade secret
information that Pierce already had or
would acquire through improper means,
including     visiting      JELD-WEN's
facilities for payment of $800 per day
plus travel expenses.
Pierce    travelled    to    JELD-WEN                     111 12-13      n 7
facilities to obtain confidential and
trade secret information from then-
current JELD-WEN employees.
Pierce obtained and provided to Steves, nil 13-15                        nn 8, 43-44
through     Edward      and     Sam    Steves       or
"Steves'     senior       management,"            JELD-
WEN's supposed confidential and trade
secret information.


                                             24
Pierce     made    clear           to   the    Steves    H 21          nil 9-10
Brothers    that       he    was    providing them
JELD-WEN's trade secrets.
Steves   purportedly          wanted      JELD-WEN's     H 39          n 42
confidential            and        trade       secret
information       as    part of         its   plan to
build its own doorskin plant.
Edward     and         Sam     Steves'        actions    H 62          n 65
purportedly caused Pierce to breach his
duties to JELD-WEN.


And, any doubt about whether the identical issues were decided in

the Virginia Action is confirmed by the fact that, in its efforts

to prove its DTSA and TUTSA counterclaims in the Virginia Action,

JELD-WEN presented, and relied on, extensive evidence of Pierce's

alleged breach of the obligations that lie at the heart of the

allegations of the breach of fiduciary claim in the Texas Action.

And, in pursuit of its DTSA and TUTSA counterclaims in this Court,

JELD-WEN presented, and relied on, extensive evidence that the

Steves Brothers engaged in the same conduct that is the alleged

aiding   and     abetting          conduct    in   the   Texas   Action.      Indeed,

considering the elements of the claims at issue, the allegations

of the operative counterclaim complaint, and the proof offered in

the Virginia Action, it is difficult to envision any material

difference between what was decided in the Virginia Action and

what must be tried in the Texas Action.                   Certainly, JELD-WEN has

pointed to no such differences in its briefing.

     JELD-WEN's efforts to explain why the claims against the

Steves Brothers are different in the Texas case is unconvincing.



                                              25
JELD-WEN    summarily         advances       a     conclusory,      but     otherwise

unsupported argument, that whether the Steves Brothers aided and

abetted Pierce's breach of fiduciary duty "is a distinct issue to

be    decided    under a different legal standard for                     the reasons

pertaining to the fiduciary duty claim against Pierce" and that

"aiding and abetting a breach of fiduciary duty under Texas common

law is not decided by the same legal standards that were applied

to the misappropriation of trade secrets claims." JELD-WEN'S JOINT

OPPOSITION TO SAM STEVES, EDWARD STEVES, AND JOHN G. PIERCE'S

MOTION TO ENJOIN JELD-WEN (EOF NO. 1901) at 19.                    It iS not at all

Clear what JELD-WEN means by this "different legal standard"

argument.       In any event, that argument does not address the key

issue presented: whether the "aiding and abetting a breach of a

fiduciary       duty"   claim   is     the       same   as   the   DTSA    and   TUTSA

counterclaims that were decided in the Virginia Action.                      And, for

the    reasons    set   out   above,     the      Court   finds    that    the   issues

presented as to the Steves Brothers in Count 4 of the Texas Action

are the same as those actually decided in the Virginia Action.




     10 Although JELD-WEN claims in its Third Amended Petition that
it is "not pursuing in this case, and harbors no intention to
pursue in this case, any claims or causes of action that were
previously litigated in the Virginia case," Third Amended Petition
H 2, that is neither determinative, nor materially probative, of
the issue on which the relitigation issue must be decided: whether
the previous claim was actually litigated in a prior action.
                                          26
           b.   The Parties In The Virginia And Texas Actions Are
           The Same


     The second requirement of the relitigation exception is the

party against whom the injunction is sought "must have been a party

to the federal suit."       See Smith, 564 U.S. at 302.            There is no

question that JELD-WEN is a party in both the Texas and Virginia

Actions   because     it   brought    the     claims      in   Texas    and     the

counterclaims in Virginia.      The Steves Brothers were full parties

to the Virginia Action even though the counterclaim complaint was

never amended to specifically name them as defendants.                 Memorandum

Opinion (EOF No. 1779} at 14-22.           Thus, the second requirement of

the relitigation exception is satisfied.

C.   Pierce's Motion


     In   COUNTERCLAIM     DEFENDANTS      [sic]   JOHN   PIERCE'S     MOTION   TO

ENJOIN JELD-WEN FROM RELITIGATING CLAIMS (ECF-No. 1892), Pierce

argues that the claims against him in the Texas Action should be

enjoined for substantially the same reasons advanced by the Steves

Brothers request.     First, Pierce argues that res judicata bars the

Texas Action against Pierce.         See id. at 2-6. ■ Second, he argues

that collateral estoppel bars the Texas Action against Pierce.

See id. at 7.




                                      27
     1.   Res Judicata And The Relitlgation Exception To The Anti-
     Injunction Act

     The Court will not apply the doctrine of res judicata to bar

JELD-WEN's claims against Pierce for the same reasons stated for

not applying the doctrine to the claim against the Steves Brothers.

     2.   Collateral Estoppel And The Relitigation Exception To
     The Anti-Injiuiction Act

     The question of collateral estoppel and whether the Court

actually decided the claims against Pierce is distinct from whether

the claim against the Steves Brothers was actually decided.   Thus,

the Court will examine the elements of those claims as well.

          a.   The Issues In The Virginia And Texas Actions Are
          The Same


     As Stated above, in the Texas Action, JELD-WEN has asserted

three claims against Pierce.   First, JELD-WEN claims that Pierce

breached his contract by failing "to protect and maintain the

secrecy of trade secrets and confidential information he obtained

during the court [sic] of his employment with" JELD-WEN."     Third

Amended Petition (ECF No. 1901-8) HH 58-59.      Second, JELD-WEN

claims that Pierce "tortious[ly] interfere[d] with the fiduciary

and contractual duties" he owed JELD-WEN by seeking and obtaining

JELD-WEN trade secrets and confidential information.     Id. ^ 61.

Third, JELD-WEN claims that Pierce breached his fiduciary duties

by failing to fulfill the fiduciary duties he "continued to owe

fiduciary duties to JELD-WEN, especially with respect to trade


                                28
secrets   and   confidential    information     that   he    learned     while

employed by JELD-WEN" and by "selling his illicit services to the

Steves Brothers."      Id.   63.


      Under Texas law, a breach of contract "a breach of contract

action requires proof of four elements: (1) formation of a valid

contract; (2) performance by the plaintiff; (3) breach by the

defendant; and (4) 'the plaintiff sustained damages as a result of

the breach.'"       S & S Emergency Training Sols., Inc. v. Elliott,

564 S.W.3d 843, 847 (Tex. 2018) {citing and quoting USAA Tex.

Lloyds Co. V. Menchaca, 545 S.W.3d 479, 501 n.21 {Tex. 2018)).

This claim was already decided in the Virginia Action.

      The claimed breach by Pierce is that he relayed trade secrets

and   other   confidential   information   to   Steves      and   the   Steves


Brothers.     So, the claim in the Texas Action is that: {1) Pierce

had a contract with JELD-WEN; {2) JELD-WEN performed its duties

under the contract; {3) Pierce breached the contract by relaying

trade secrets and other confidential information to Steves and the

Steves Brothers; and {4) JELD-WEN sustained damages as a result.

This is the exact same claim that JELD-WEN brought under the DTSA

and TUTSA counterclaims in the Virginia Action.             As was true in

analyzing     the   Steves   Brothers'   motion    for      an    injunction,

considering the elements of the claims at issue, the allegations

of the operative counterclaim complaint, and the proof offered in

the Virginia Action, it must be concluded that the alleged breach

                                   29
of contract issue in the Texas Action was actually decided in the

Virginia Action.

       Second, the tortious interference claim in the Texas Action

was decided in the Virginia Action.              In the First Summary Judgment

opinion, the Court held that the same tortious interference claims,

which    were     brought    in   this   action    in    the     Fourth      and   Fifth

Counterclaims, were preempted under TUTSA because all of JELD-

WEN's tortious interference allegations were based on "Steves'

inducement        of     Pierce   and    Ambruz    to     acquire        confidential

information from JELD-WEN employees and give it to Steves for use

in the MDS Project."         First Summary Judgment Opinion (ECF No. 1424)

at 42.    The Court discussed Texas law extensively as to why those

claims were preempted, finding that TUTSA's preemption provision

covered the conduct that JELD-WEN alleged made a claim of tortious

interference.          See id. at 33-44.    Thus, those claims were actually

decided in the Virginia Action.

       Third, the claim for breach of fiduciary duty was actually

decided in the Virginia Action as well.                  As explained above in

discussing the aiding and abetting a breach of fiduciary duty

against   the     Steves     Brothers,     the   elements      of   a    breach    of   a

fiduciary duty claim are the same as those under the DTSA and

TUTSA.    First, there must be a fiduciary duty or the plaintiff

must    own   a    trade    secret.      Here,    a     breach      of   a   fiduciary

relationship claim in the Texas Action and the trade secrets claims

                                         30
in the Virginia Action are predicated on the same conduct by Pierce

that was fully litigated in the Virginia Action to judgment:

Pierce's alleged misappropriation of JELD-WEN's trade secrets and

providing them to Steves and the Steves Brothers.                Second, there

must be a breach by the defendant of his fiduciary duty to the

plaintiff or a misappropriation of a trade secret.                    The alleged

misappropriation in the Virginia Action was Pierce telling others

about a trade secret, which is the same conduct as Pierce's alleged

breach of a fiduciary relationship in the Texas Action.                      Third,

there must be an injury to the plaintiff because of the breach or

damages as a result of the misappropriation of a trade secret.

The alleged injury to JELD-WEN is the loss of the trade secrets

Pierce is said to have misappropriated.               That was decided in the

Virginia Action.

     Thus, here too the breach of a fiduciary duty claim against

Pierce   contains      the   same    elements       as   the   DTSA    and   TUTSA


counterclaims, and the relitigation exception applies, because

"the claims or issues which the federal injunction insulates from

litigation in state proceedings actually have been decided."                   See

Chick Kam Choo, 486 U.S. at 148.               That conclusion is borne out as

to Pierce, just as it was to the Steves Brothers, by comparing the

pleadings   in   the   Virginia     and    Texas    Actions.    It is further

supported by comparing the evidence presented by JELD-WEN in the




                                          31
Virginia Action with the allegations in the Third Amended Petition

in the Texas Action.


            b.    The Parties In The Virginia And Texas Actions Are
            The Same


        Further, as with the claim against the Steves Brothers, the

second requirement of the relitigation exception is satisfied

here.    The party against whom the injunction is sought "must have

been a party to the federal suit."        See Smith, 564 U.S. at 302.

There is no question that JELD-WEN is a party" in both the Texas

and Virginia Actions because it brought the claims in Texas and

the counterclaims in Virginia that were against the Steves Brothers

and Pierce.      Pierce was a full party to the Virginia Action even

though     the   counterclaim   complaint       was   never    amended    to

specifically name him as a defendant.       Memorandum Opinion {ECF No.

1779) at 14-22.     Thus, the second requirement of the relitigation

exception is satisfied.

D.    Whether The Court Should Grant a Permanent Injunction

      It is not clear from the briefing whether the Court must use

the   traditional    four-factor   test   for    determining    whether   a

permanent injunction is appropriate when issuing an injunction

under the relitigation exception.         But, that test will be used



          JELD-WEN argues that this four-factor test for a permanent
injunction applies in any type of case in which a permanent
injunction is sought.     JELD-WEN'S JOINT OPPOSITION TO SAM STEVES,
EDWARD STEVES, AND JOHN G. PIERCE'S MOTION TO ENJOIN JELD-WEN (ECF
No. 1901) at 8.      The Steves Brothers argue that the four-factor

                                   32
here because doing so is consistent with the instruction of the

Supreme Court that "a plaintiff seeking a permanent injunction

must satisfy [the well-settled] four-factor test before a court

may grant such relief."        eBay Inc. v. MercExchange, LLC, 547 U.S.

388, 391 (2006).        In eBay, the Supreme Court also reminded courts

that it "has long recognized [that] 'a major departure from the

long tradition of equity practice should not be lightly implied.'"

Id.   (quoting   Weinberger     v.     Romero-Barcelo,      456     U.S.    305,   320

(1982)).    And, in holding that the traditional test applied in

cases under the Patent Act, the Supreme Court held that:

      [T] he decision whether to grant or deny injunctiye
      relief rests within the equitable discretion of the
      district    courts,     and    that    such     discretion     must    be
      exercised consistent with traditional principles of
      equity, in patent disputes no less than in other cases
      governed by such standards.

Id. at 394.      Considering the foregoing teaching from the Supreme

Court, the plaintiffs must supply a good reason for the Court to

depart from the traditional equitable test for the exercise of its

injunctive power.        That has not been done.

      And, the All Writs Act says a court "may issue all writs

necessary or appropriate in aid of [its] [] jurisdiction[] and




test does not apply, stating that the Fourth Circuit has not
applied it when issuing an anti-suit injunction under the
relitigation exception. COUNTERCLAIM DEFENDANTS EDWARD STEVES AND
SAM   STEVES'   REPLY   IN   SUPPORT   OF    MOTION   TO   ENJOIN   JELD-WEN       FROM
RELITIGATING CLAIMS (ECF No. 1904) at 11 (citing MI Windows, 860
F.3d at 224; Bryan, 492 F.3d at 231).

                                        33
agreeable to the usages and principles of law."                     28 U.S.C. §

1651(a)    (emphasis      added).        Likewise,     the   Anti-Injunction    Act

provides    that    a    court    "may   not   grant    an   injunction   to   stay

proceedings in a State court" unless an exception applied.                      28

U.S.C. § 2283 (emphasis added).                 Those statutes reinforce the

concept that the issuance of an injunction is not a matter of

course and that the exercise of                that power is discretionary,

depending    on    the    facts    of    the   case.     The • exercise   of   that

discretion, barring circumstances not shown here, must be guided

by the traditional four-factor test.

      Here, that standard is satisfied.              First, the Steves Brothers

and   Pierce      will   suffer    an    irreparable     injury   by   having   to

relitigate claims that have already been decided in the Virginia

Action.     It is certainly an irreparable injury to have to defend

one's conduct in one case and to prevail and then to have to defend

a second case involving the same conduct.                    "And, the risk of

inconsistent judgments inherent in such a situation is also an

irreparable injury.        Second, damages are unavailable, and no other

remedy will prevent the Steves Brothers and Pierce from having to

defend against a relitigation of JELD-WEN's claims.                    Third, the

balance of hardships favors the Steves Brothers and Pierce because

JELD-WEN already had an opportunity to litigate its claims in the

Virginia Action, and it merely wants a second bite at the apple.

The Steves Brothers and Pierce face real hardship by having to

                                          34
incur expenses in, and by having to run the inherent risks of

trying, a second litigation in the Texas Action of the same claims

while defending, on appeal, the judgment in their favor in the

Virginia Action.       JELD-WEN suffers no material hardship from an

injunction because it has had, in the Virginia Action, a trial on

the merits of the claims that it is asserting in the Texas Action,

and JELD-WEN can fully litigate its position in the pending appeal

of the Virginia Action.        Fourth, the public interest is served by

a permanent injunction because all the relevant facts and claims

in the Texas Action have already been litigated in the Virginia

Action, and it disserves the public interest to have the same

claims tried twice in two different courts.               Also, the public

interest is disserved by the risk of inconsistent judgments, not

to   mention     how   those   risks   would   affect    the   validity     and

enforceability of the first judgment.          In sum, the injunction is

necessary to protect and effectuate the Court's judgment in favor

of the Steves Brothers and Pierce in the Virginia Action.                   And

that   is   so   under   the   eBay    analysis   as    well   as   under   the

relitigation exception's "protect or effectuate" test.

                                 CONCLUSION


       Because both requirements of the relitigation exception are

satisfied here as to the claims against the Steves Brothers and

Pierce, the Court will grant the Injunction Motions.                 JELD-WEN

cannot continue to prosecute a claim against the Steves Brothers

                                       35
alleging that they aided and abetted a breach of Pierce's fiduciary

duty to JELD-WEN or claims against Pierce based on a theory that

he breached his contract for failing to maintain the secrecy of

trade secrets and confidential information; that he tortiously

interfered with the fiduciary and contractual duties he owed JELD-

WEN     by   seeking   and    obtaining   JELD-WEN   trade   secrets   and

confidential information; or that he breached his fiduciary duty

to JELD-WEN.      Thus, JELD-WEN cannot continue to prosecute Counts

1, 2, 3, and 4 of its Third Amended Petition.          See Third Amended

Petition {EOF No. 1901-8) HH 57-65.

                                               l±L
                               Robert E. Payne
                               Senior United States District Judge


Richmond, Virginia
Date:    August    /   2019




                                     36
